DETAILED ACTION
This action is in response to the amendment filed 9/15/2021.  Claims 1-10 are currently amended.  Claim 11 is newly added.  No claims have been canceled.  Presently, claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Objection to the Drawings section on page 5 of the response filed 9/15/2021, with respect to the objection of the drawings as provided in the Office action dated 6/17/2021 have been fully considered and are persuasive.  The drawing objections provided in the Office action dated 6/17/2021 have been withdrawn. 
Applicant’s arguments, see the Claim Rejections – 35 U.S.C. 112 section on page 5 of the response filed 9/15/2021, with respect to rejection of claims 6 and 8-10 under 35 U.S.C. 112(b) as provided in the Office action dated 6/17/2021 have been fully considered and are persuasive.  The rejection of claims 6 and 8-10 under 35 U.S.C. 112(b) as provided in the Office action dated 6/17/2021 have been withdrawn. 

Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
Applicant argues the rejection of claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Wucik, Jr. et al. (US 3986699) on pages 5-6 of the response filed 9/15/2021.  
Applicant argues that the seal of the Wucik, Jr. et al. reference is not free to move in all directions (see last full paragraph on page 5 of the response dated 9/15/2021).  However, it is considered that the seal (9) of the Wucik, Jr. et al. reference is spaced from the sidewalls (33, 36) and the back wall (34) of the groove (11) while in the closed position as depicted in figure 6.  Therefore, it is considered that the seal (9; see figure 6) would be free to move in all directions in at least as much as the seal of the instant application since the seal (9; see figure 6) is located within a groove and the seal is spaced from the sidewalls and back wall of the groove.
Applicant argues that the seat and the face of the Wucik, Jr. et al. reference are not converging towards the inside in the axial direction (see last paragraph on page 5 and the first paragraph on page 6 of the response dated 9/15/2021).  It is considered that the outer surface (13) of the centred butterfly (12) of the Wucik, Jr. et al. reference defines the face.  Further, it is considered that the surface 34 of the seat 2 of the Wucik, Jr. et al. reference defines the surface of the seat.  As depicted in figure 6 (see annotated figure 6 of the Wucik, Jr. et al. reference below), the face and the seat are angled toward each other and, therefore, can be considered to be converging toward the inside.  

    PNG
    media_image1.png
    619
    502
    media_image1.png
    Greyscale

Additionally, the claims only recite the limitation of “the seat and the face converging towards the inside in the axial direction”.  The claim does not recite that the seat and the face are converging towards each other in the direction of the rotational axis of the centred butterfly.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when given 
Therefore, applicant’s arguments filed 9/15/2021 are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 9/15/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wucik, Jr. et al. (US 3986699).  
Regarding claim 1, the Wucik, Jr. et al. reference discloses a valve (see embodiment of figure 6) comprising a body (1) defining, by means of an annular internal seat (2), an internal area forming a passage (3) with an axial direction (it is considered that the circumferential surface 2 defines the passage 3; additionally, it is considered that axial direction is defined along the longitudinal axis of the passage 3), a centred butterfly (12) mounted with the ability to rotate inside the body (the butterfly 12 is mounted on the shaft 14) from an open position revealing the passage to a closed position covering said passage, a seal (9; see figure 6) arranged inside a housing which is delimited by the seat (delimited by the surface 34 of the groove that receives the seal 9) and by a face (considered the face 13 of the butterfly 12), opposite the seat in the closed position (see figure 6), of the butterfly, the seat and the face converging towards the inside in the axial direction (it is considered that the surface 13 of the butterfly 12 and the surface 34 of the groove on the seat 2 are angled toward the inward portion of the valve as shown in figure 6), characterized in that, in the closed position, the seal is free to move in its entirety in all directions inside the housing (it is considered that the seal 9 is depicted as being spaced from the side walls (36, 33) and the back wall (34) of the groove which would permit the seal 9 to be able to move in all directions inside the housing).  
In regards to claim 2, the Wucik, Jr. et al. reference discloses a means of preventing the seal leaving the housing simply by moving without being deformed (it is considered that the combination of the groove that the seal 9 is located in along with the 
In regards to claim 3, the Wucik, Jr. et al. reference discloses that said means is an anti-ejection ring (7).  
In regards to claim 4, the Wucik, Jr. et al. reference discloses that said means is a circumferential groove inside the body (considered that the combination of the groove that the seal 9 is located in wherein the groove is delimited by the sidewalls 33, 36 and back wall 34 as shown in figure 6).
In regards to claim 5, the Wucik, Jr. et al. reference discloses a housing dimension (considered the dimension of the housing 1 that defines the width of the groove (the length of the back wall 34) that in the axial direction is larger than a seal dimension (considered the width of the seal 9) in the axial direction by between 1 and 50% of the seal dimension in the axial direction (see figure 6).  
In regards to claim 6, the Wucik, Jr. et al. reference discloses the largest housing dimension in the axial direction is at a position on the housing that is furthest from the inside than any other position on the housing (it is considered that the surface of the housing 1 at the side wall of the connection plate proximate the reference numeral 17 in figure 1 is located axially at the largest distance from the inside of the housing 1 than any other position on the housing).
In regards to claim 7, the Wucik, Jr. et al. reference discloses a housing dimension (considered the dimension of the housing 1 that defines the depth of the groove (the length to the back wall 34 from the butterfly 12 as shown in figure 6) that in the radial direction is larger than a seal dimension (considered the depth of the seal 9) 
In regards to claim 8, the Wucik, Jr. et al. reference discloses the largest housing dimension in the radial direction is at a position on the housing that is furthest from the inside than any other position on the housing (it is considered that the surface of the housing 1 at the top wall of the connection plate proximate the reference numeral 17 in figure 1 is located radially at the largest distance from the inside of the housing 1 than any other position on the housing).
In regards to claim 9, the Wucik, Jr. et al. reference discloses that the seal (9) is a lip seal (it is considered that the projection 31 of the seal 9 defines a lip).
In regards to claim 11, the Wucik, Jr. et al. reference discloses wherein the seal (9) can be energized by an elastic core (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucik, Jr. et al. (US 3986699) in view of Kinser (US Pre-Grant Publication 20140203201).  .
In regards to claim 10, the Wucik, Jr. et al. reference does not disclose wherein the valve is furnished with two seals on either side of the butterfly in the closed position.
However, the Kinser reference teaches a valve assembly having a butterfly (104) mounted in a valve housing (102) and wherein two seals (106, 108) are positioned on either side of the butterfly in the closed position (see figure 2B) in order to substantially prevent the flow of process fluid between the seal retainers (120, 124) and the housing (102) (see at least paragraph [0027]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve having a single seal of the Wucik, Jr. et al. reference as a valve having two seals on either side of the butterfly in closed position as taught by the Kinser reference in order to substantially prevent the flow of process fluid through the passage in the closed position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Etcheverry (US 4290615) discloses a butterfly valve assembly having a seal that includes a ring (34) that is received within a groove (35) wherein ring (34) is able to move within the groove (see figure 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753